UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6428



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARCEL RANSOM,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Catherine C. Blake, District Judge. (CR-
99-250-CCB, CA-01-3401-CCB)


Submitted:   July 2, 2003                  Decided:   July 23, 2003


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Marcel Ransom, Appellant Pro Se. James Marton Trusty, OFFICE OF
THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marcel Ransom seeks to appeal the district court’s order

denying his 28 U.S.C. § 2255 (2000) motion.   An appeal may not be

taken from the final order in a motion under § 2255 unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000). A certificate of appealability will not

issue for claims addressed by a district court on the merits absent

“a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2000).   We have independently reviewed the

record and conclude Ransom has not made the requisite showing.*

See Miller-El v. Cockrell, 537 U.S. 322 (2003).    Accordingly, we

deny a certificate of appealability and dismiss the appeal.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




     *
       To the extent Ransom seeks to raise for the first time on
appeal issues not properly presented to the district court, we find
they are waived. See Muth v. United States, 1 F.3d 246, 250 (4th
Cir. 1993) (holding claims raised for first time on appeal will not
be considered absent exceptional circumstances).


                                 2